DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 2, 4-8, and 13-26 are pending.  Claims 1, 2, 4-8, and 13-20, and 22-26 are rejected herein.  Claims 8 and 21 are indicated as containing allowable subject matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the measuring unit within the housing as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  Also, the raised rim around the measuring opening as recited in claim 17 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 23:  Claim 23 recites that the positioning device controls the carrier strip in a vertical direction with respect the receiving surface.  This is not enabled by the specification.  All of the drawings show positioning devices that guide the test .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4, 6-8, and 13-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 recites “a housing including a lower surface and an upper surface opposite the lower surface, the lower surface connected to the upper surface at one or more of a first side of the housing or a second side of the housing, wherein a narrow side of the housing extends longitudinally between the first side and the second side in a direction that is generally transverse to a longitudinal axis of the housing”.  This limitation is indefinite because it allows the lower surface to be only the first side or only the second side.  However the language “a narrow side of the housing extends longitudinally between the first side and the second side” requires that the lower surface be connected to the upper surface at both the first side and the second side.  Claim has been examined as if it recited “the lower surface connected to the upper surface at and a second side of the housing”.
Regarding claim 6:  This claim is indefinite because it is unclear what the prepositional phrase “within the housing” refers back to.  It could mean that the measuring opening is located within the housing.  It could also mean that the measuring unit is located within the housing.  The Examiner recommends language such as “wherein the measuring unit is within the housing”.  This is how the claim has been interpreted for the purposes of this action.
Regarding claim 13:  Claim 13 is indefinite because it defines a relationship between the width of the test element and the width of the receiving surface, but the test element is not within the scope of the claim.  Since the test element is not within the scope of the claim, defining the relationship between its width and the width of the receiving surface cannot structurally limit the apparatus is any meaningful way.  This claim has not been further examined, but the subject matter is addressed in the indication of the allowable subject matter of claim 21.
Regarding claims 2, 4, 6-8, and 13-17:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by NISHIDA et al. (US Pub. 2010/0150777).
Regarding claim 1:  NISHIDA discloses:  A portable diagnostic measurement device (FIG. 3A) for determining at least one analytical parameter of a body fluid (para. 10) disposed on a test field of a carrier strip (16 in FIG. 3B), the device comprising: a housing (22) including a lower surface (opposite the upper surface, not shown in FIG. 3A) and an upper surface (side with button 48 in FIG. 3A) opposite the lower surface, the lower surface connected to the upper surface at one or more of a first side (Left side in FIG. 3A, not shown) of the housing or a second side (right side in FIG. 3A, shown where reference character 22 points) of the housing, wherein a narrow side (bottom 
Regarding claim 2:  NISHIDA discloses: wherein the receiving surface is raised relative to adjacent or neighboring components of the measurement device has an exposed position (This is the part of the receiving surface that test element 16 is laying across in FIG. 3B.).
Regarding claim 4:  NISHIDA discloses: wherein a plane that is spanned by the receiving surface is generally perpendicular to the longitudinal axis of the housing (FIG. 3A, 3B).
Regarding claim 14:  NISHIDA discloses:  a guide element (unlabeled guide rails on either side of test element 16 that position it on the receiving surface as shown 
Regarding claim 15:  NISHIDA discloses:  a plurality of guide elements (unlabeled guide rails on either side of test element 16 that position it on the receiving surface as shown in FIG. 3B) extending longitudinally between the first side and the second side at the narrow side of the housing (FIG. 3B), the plurality of guide elements including a first guide element at a lower area of the receiving surface proximate the lower surface of the housing (FIG. 3B) and a second guide element at an upper area of the receiving surface proximate the upper surface of the housing (FIG. 3B) such that the plurality of guide elements are spaced to receive the test element between the first guide element and the second guide element (FIG. 3B).
Regarding claim 18:  NISHIDA discloses:  A portable diagnostic measurement device (FIG. 3A, 3B) for determining at least one analytical parameter of a body fluid (para. 10) disposed on a test field of a carrier strip (16 in FIG. 3B), the device comprising: a housing (22) including a lower surface (opposite the upper surface, not shown in FIG. 3A), an upper surface (side with button 48 in FIG. 3A) opposite and connected to the lower surface at one or more of a first side (left side in FIG. 3A, not shown) of the housing or a second side (right side in FIG. 3A, shown where reference character 22 points) of the housing, and a receiving surface (part of narrow side under test element 16) at a narrow side (bottom side not shown in FIG. 3A, but shown in FIG. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 19, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIDA in view of FLEMING US Pub. 2008/0118399).
Regarding claim 6 and 7:  NISHIDA does not disclose that the measuring unit is within the housing.
FLEMING however does teach a measuring opening (124 in FIG. 10b) with a measuring unit (para. 45) inside the housing.  FLEMING also teaches that the 
One skilled in the art at the time the application was effectively filed would be motivated to use the optical measuring unit of FLEMING inside the housing of NISHIDA because although reactions to determine glucose can be monitored optically or electrochemically (para. 45 of FLEMING), optical measurement has the advantage of not having electrodes that can corrode and affect measurement accuracy.
Regarding claim 19:
NISHIDA does not disclose the carrier strip longitudinally extendable at the receiving surface generally laterally across the housing such that the test field extends over the measuring opening for measurement when the front end of the carrier strip abuts against the positioning device.
FLEMING however does disclose the test element 110 laying across the measuring opening 124 for measurement as shown in FIG. 10c.  This is done with an optical measuring unit (para. 45), thus meeting the limitations of claim 20.
One skilled in the art at the time the application was effectively filed would be motivated to use the optical measuring unit of FLEMING inside the housing of NISHIDA because although reactions to determine glucose can be monitored optically or electrochemically (para. 45 of FLEMING), optical measurement has the advantage of not having electrodes that can corrode and affect measurement accuracy.
Regarding claim 22:  NISHIDA discloses: the positioning device further comprises one or more of a guide element (rails on either side of test element 16 in FIG. 3B), a pin, or a raised rim at the narrow side of the housing.
Regarding claim 23:  NISHIDA discloses: the positioning device controls a position of the carrier strip with respect to a longitudinal direction along an axis of the receiving surface (FIG. 3B shows a raised portion on the narrow side that will control position of test element 16 in the longitudinal direction.), in a transverse direction (FIG. 3B shows two guide rails, one on either side of test element 16, that will control position in the transverse direction) across the axis of the receiving surface, and in a vertical direction (The vertical direction is controlled by the test element 16 sitting flat on the receiving surface.  This function is not performed by the positioning device.  Please see 
Regarding claim 24:  NISHIDA discloses: the carrier strip is a single-use test element (para. 10).
Regarding claim 25:  NISHIDA discloses: the end of the receiving surface proximate one of the first side of the housing or the second side of the housing and an opposing end of the receiving surface proximate another of the first side of the housing or the second side of the housing are configured to space the test field from the measuring opening when the front end of the carrier strip abuts against the positioning device (FIG. 3B).
Regarding claim 26:  NISHIDA discloses:  the measuring opening is defined at the narrow side of the housing equidistant from the first side of the housing and the second side of the housing or proximate the positioning device (FIG. 3B shows where the hole is in test element 16 which aligns with the measuring opening and it is proximate the positioning device which is the raised portion to the right of the opening where reference character 24 is pointing.  It is also proximate to the unlabeled guide rails above and below the test element 16.).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIDA in view of BOEMMEL et al. (US Pub. 2004/0192105).
Regarding claim 16:
NISHIDA does not teach a pin for his positioning mechanism.
BOEMMEL however does teach a holding pin (36 in FIG. 12) for his flat connector.
One skilled in the art at the time of the invention would be motivated to use the holding pin of BOEMMEL to hold the carrier strip of NISHIDA so that the connection is more secure and there is less chance for the holding strip to fall out.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically, none of the inventions in the prior art have a housing with a receiving surface wherein the test element lays on the receiving surface in a planar manner and the receiving surface is curved relative to a plane that is spanned by the receiving surface.  Also not found in the prior art of record are the limitations the receiving surface having a first lateral width at the measuring opening, and the carrier strip has a second lateral width at the test field that is wider than first lateral width as recited in claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856